Appeal by the defendant from a judgment of the Supreme Court, Kings County (Meyerson, J.), rendered January 25, 1993, convicting him of criminal sale of a controlled substance in the first degree, criminal possession of a weapon in the fourth degree, and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution, (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
While the defendant raises several claims of error in connec*655tion with the court’s charge, we perceive none. Overall, the court’s instructions adequately apprised the jury of the applicable law (see, People v Dory, 59 NY2d 121, 129).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Miller, J. P., Pizzuto, Joy and McGinity, JJ., concur.